NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1


                United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604

                                 Submitted August 25, 2021*
                                  Decided August 30, 2021

                                           Before

                            DIANE S. SYKES, Chief Judge

                            MICHAEL Y. SCUDDER, Circuit Judge

                            AMY J. ST. EVE, Circuit Judge

No. 20‐3190

SCOTT E. SPATES,                                  Appeal from the United States District
     Plaintiff‐Appellant,                         Court for the Eastern District of
                                                  Wisconsin.

      v.                                          No. 20‐C‐1415

JEAN KLABUNDE, et al.,                            William C. Griesbach,
     Defendants‐Appellees.                        Judge.

                                         ORDER

       Scott Spates, a Wisconsin inmate, sued two nurses at his prison for deliberate
indifference when they failed to take immediate action after they received his urine
sample that was thick and black. See 42 U.S.C. § 1983. The district court screened his
complaint, 28 U.S.C. § 1915A, and dismissed it for failure to state a claim. Because

      *  We have agreed to decide the case without oral argument because the briefs and
record adequately present the facts and legal arguments, and oral argument would not
significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
No. 20‐3190                                                                         Page 2

Spates failed to allege that either nurse disregarded a known risk to his health, we
affirm.

       In reviewing Spates’s appeal, we take as true his allegations in his amended
complaint. See Smith v. Dart, 803 F.3d 304, 311 (7th Cir. 2015). In June 2020, Spates began
experiencing severe stomach pain. On July 3, a Friday, he described this pain to a nurse,
Terry Amimo,1 complaining also of vomiting, diarrhea, and loss of appetite. He showed
Amimo a sample of his urine—thick and black—in a clear Pepsi bottle. Amimo replied
that she could not test the urine from the bottle, gave him an approved transparent
container, and told him to return a sample as soon as he could. An hour later, an officer
collected a new urine sample from Spates—also thick and dark—and delivered it to
Jean Klabunde, another nurse, who was responsible for notifying Amimo or the “lab
nurse” to ensure pickup of the sample. That sample went untested.

       After another weekend experiencing pain, Spates returned to the health‐services
unit with a new urine sample—again in a Pepsi bottle—and repeated his complaints of
vomiting and diarrhea. The duty nurse immediately contacted a doctor, who ordered
that the urine be tested right away. The results triggered a blood test, after which Spates
was rushed to the hospital for emergency stomach surgery. Afterward, his surgeon and
other nurses and doctors at the hospital told him that dark‐colored urine was a sign of
internal bleeding—a medical emergency.

       The district judge, after allowing Spates to amend his complaint, dismissed it at
screening for failure to state a claim. The judge ruled that Spates alleged no facts that
either nurse was deliberately indifferent to his condition. As he explained, Amimo’s
refusal to accept Spates’s sample in a bottle did not reflect a disregard for his health.
And as for Klabunde, Spates’s allegations suggested not that she knew of his pain, but
only that she received a urine sample and failed to pass it on to another nurse. An
accident can produce added anguish, the judge said, but that alone cannot be
characterized as a wanton infliction of unnecessary pain.

       On appeal, Spates maintains that his complaint stated a claim of deliberate
indifference against Amimo and Klabunde. To state a claim under the Eighth
Amendment, Spates needed to allege that he suffered from an objectively serious
medical condition and that the nurses were deliberately indifferent to his condition.

       1The defendants have clarified on appeal that the nurse’s name is Concepta
Teresa “Terry” Amimo, and not Amimo Terry, as stated in the amended complaint and
screening order.
No. 20‐3190                                                                           Page 3

See Farmer v. Brennan, 511 U.S. 825, 834 (1994). Spates faults Amimo for not accepting his
first urine sample, given the obvious risk of a serious medical condition associated with
its alarming color and texture.

        The judge properly determined that Spates did not state a claim against Amimo.
Spates did not allege enough to imply that Amimo disregarded a known risk to his
health. See Peterson v. Wexford Health Sources, Inc., 986 F.3d 746, 753 (7th Cir. 2021). His
complaint states only that she directed him to provide a urine sample in a proper
container and return it to the health‐services unit as soon as possible. He did not say, for
instance, that she gratuitously made him suffer when she directed him to provide a
sample in an appropriate container. An officer returned with another sample an hour
later, and he does not suggest that this hour‐long delay exacerbated his pain. See, e.g.,
Arnett v. Webster, 658 F.3d 742, 754 (7th Cir. 2011) (vacating dismissal where pain
complaints were ignored for ten months).

       Spates says even less on appeal about Klabunde. He maintains that she too
should have been aware of the obviously serious nature of the medical risk. But as the
judge explained, Klabunde’s alleged failure to process the sample was simply an
accident or carelessness that, by itself, cannot be characterized as a “wanton infliction of
unnecessary pain.” Estelle v. Gamble, 429 U.S. 97, 105 (1976); see Peterson, 986 F.3d at 753–
54. Spates does not meaningfully dispute this conclusion.

       We have reviewed the rest of Spates’s arguments, and none has merit.

                                                                                AFFIRMED